Title: From James Madison to George Washington, 25 June 1788
From: Madison, James
To: Washington, George


Dear SirRichd. June 25. [1788]
On the question today for previous amendmends, the votes stood 80 ays—88 noes—on the final question the ratification passed 89 ays—79 noes. Subsequent amendmends will attend the act; but are yet to be settled. The temper of the minority will be better known tomorrow. The proceedings have been without flaw or pretext for it; and there is no doubt that acquiescence if not cordiality will be manifested by the unsuccessful party. Two of the leaders however betray the effect of the disappointment, so far as it is marked in their countenances. In haste Yours
Js. Madison Jr
